PER CURIAM.
We affirm the order terminating the father’s parental rights. Contrary to the father’s assertions on appeal, the State amply established, by clear and convincing evidence, that he had abused, neglected or abandoned his children and/or that the children were at substantial risk of future abuse, neglect or abandonment. See Gaines v. Dep’t of Children & Families, 711 So.2d 190, 192 (Fla. 5th DCA 1998); see also S.D. v. Dep’t of Children & Family Servs., 805 So.2d 10, 11-14 (Fla. 3d DCA 2001); In the Interest of D.R., 812 So.2d 447, 447-48 (Fla. 2d DCA 2002); M.B. v. Dep’t of Children & Families, 739 So.2d 716, 717 (Fla. 5th DCA 1999).
Affirmed.